652 N.W.2d 697 (2002)
Patricia A. LAMB, Respondent,
v.
ALLINA HEALTH SYSTEM, d/b/a United Hospital, Self-Insured, administered by Gallagher Bassett Services, Inc., Relator, and
Minnesota Department of Labor & Industry, VRU, Intervenor.
No. C6-02-1324.
Supreme Court of Minnesota.
November 1, 2002.
Raymond R. Peterson, McCoy, Peterson, Jorstad & Brabbit, Ltd., Minneapolis, MN, for employee/respondent.
Douglas J. Brown, Brown & Carlson, P.A., Minneapolis, MN, for employer/relator.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 5, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
Helen M. Meyer Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.